Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Andrew Noble on 3 December 2021.
In the claims:
Cancel claim 30.
Replace claim 59 with the following:
A method of genotyping a single nucleotide polymorphism (SNP), the method comprising:
obtaining, using a plurality of probesets, sample data for a biological sample at a given SNP location;
accessing, using one or more processors, genotype clustering data from a plurality of samples from a probeset location, the genotype clustering data comprising genotype cluster calls for the plurality of samples, genotype cluster centers, and variance information for each genotype cluster;
accessing, using the one or more processors, contrast and intensity data comprising information for a probeset location across a plurality of samples;
clustering, using the one or more processors, based on the genotype clustering data and the contrast and intensity data, the sample data in both contrast and intensity dimensions, allowing for an OTV genotype cluster; 
searching and iteratively updating, using the one or more processors, genotyping call assignments of the sample data to converged clusters and cluster centers in accordance with at least one convergence algorithm, wherein searching and iteratively updating the genotyping call assignments includes identifying the OTV genotype cluster; 
categorizing, using the one or more processors, each of a plurality of probesets used for obtaining the sample data into one of a plurality of data type classifications based on the converged clusters and cluster centers, the plurality of data type classifications having priority values relative to each other; 
selecting, using the one or more processors, a probeset of the plurality of probesets having a highest priority value data type classification of the probesets categorized; and
creating a probeset for genotyping the SNP based on the selected probeset, wherein creating the probeset comprises extracting genomic DNA from samples, digesting genomic DNA using restriction enzymes, and labeling DNA fragments for hybridization to allelic probes on a probe array.

Notice of Allowance
Claims 17-29, 31 and 57-59 are allowed.
Claims 1-16, 30 and 32-56 are cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are allowed in view of Applicant’s response on 24 November 2021. New claim 59 includes a practical application to the recited judicial exception, the practical application being the selection subsequent creation of a physical probe set for genotyping a predetermined SNP. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631